Exhibit 10.4

QUICKSILVER RESOURCES INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant:                                    
                                                

Number of Restricted Stock Units:                                        

Date of Grant:                                       
                                       

1. Under the terms and conditions of the Quicksilver Resources Inc. 2006 Equity
Plan (the “Plan”), a copy of which is attached hereto and incorporated herein by
reference, Quicksilver Resources Inc., a Delaware corporation (the “Company”),
grants to the individual whose name is set forth above (the “Participant”) the
number of Restricted Stock Units set forth above (the “Restricted Stock Units”).
Terms not defined in this Agreement have the meanings set forth in the Plan.

2. The Restricted Stock Units will become vested in accordance with the schedule
set forth below (provided that in no event will the Participant become entitled
to acquire a fraction of a share of Common Stock):

 

No. of Vested Units

   On and After

[1/3

   First Anniversary of Date of Grant]

[1/3

   Second Anniversary of Date of Grant]

[1/3

   Third Anniversary of Date of Grant]

Notwithstanding the vesting dates set forth above, in the event of a Change in
Control while the Participant is employed by the Company or a Subsidiary or in
the event that the Participant terminates employment with the Company and its
Subsidiaries by reason of retirement at or after the age of 62 and completion of
five years of service, disability (as determined by the Committee in good faith)
or death, the nonvested Restricted Stock Units will immediately become 100%
vested. If the Participant terminates employment with the Company and its
Subsidiaries for any reason other than such retirement, disability or death, any
nonvested Restricted Stock Units granted hereunder will be cancelled for no
consideration immediately and be of no further force and effect.

Each Restricted Stock Unit will entitle the Participant to receive one share of
Common Stock upon such Restricted Stock Unit becoming vested. Payment to the
Participant will be made in the form of shares of Common Stock, and will be
evidenced by book entry registration (or by a certificate registered in the name
of the Participant) as soon as practicable following the date on which the
Restricted Stock Units become vested.

3. The Participant will have none of the rights of a stockholder of the Company
with respect to any shares of Common Stock underlying the Restricted Stock
Units, including the right to vote such shares and receive any dividends that
may be paid thereon, until such time, if any, that the Participant has been
determined to be a stockholder of record by the Company’s transfer agent or one
or more certificates of shares of Common Stock are delivered to the Participant
in settlement thereof. Further, nothing herein will confer upon Participant any
right to remain in the employ of Company or a Subsidiary.



--------------------------------------------------------------------------------

4. To the extent that the Company or Quicksilver Resources Canada Inc., an
Alberta corporation (“QRCI”), as the case may be, is required to withhold any
federal, state, provincial, local or foreign taxes, Canada/Quebec Pension Plan
contributions or Employment Insurance premiums in connection with the issuance
or vesting of any Restricted Stock Units or shares of Common Stock or other
securities pursuant to this Agreement, and the amounts available to the Company
or QRCI, as the case may be, for such withholding are insufficient, it will be a
condition to the issuance or vesting of any Restricted Stock Units or shares of
Common Stock, as the case may be, that the Participant will be liable to pay
such taxes or make provisions that are satisfactory to the Company or QRCI, as
the case may be, for the payment thereof. With respect to any withholding
obligation of the Company, the Participant may elect to satisfy all or any part
of any such withholding obligation by surrendering to the Company a portion of
the shares of Common Stock that are issued or transferred to the Participant
hereunder, and the shares of Common Stock so surrendered by the Participant will
be credited against any such withholding obligation at the fair market value per
share of Common Stock on the date of such surrender. With respect to any
withholding obligation imposed on QRCI, pursuant to a power of attorney hereby
granted by the Participant, QRCI is authorized without limitation to sell, on
behalf of the Participant, all or a portion of the shares of Common Stock issued
to the Participant pursuant to this Agreement to satisfy any such withholding
obligation.

5. The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent.

6. The Participant shall forthwith and from time to time do all such acts and
things and execute and deliver all such instruments, writings and assurances as
may be necessary to carry out this Agreement in accordance with its true intent.

7. This Agreement will be binding and will inure to the benefit of the parties
hereto and their successors, executors and administrators.

ACCEPTED:

 

 

 

Signature of Participant

 

2